Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clarence Huell appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing, in part, his 42 U.S.C. § 1983 (2006) complaint without prejudice for failure to exhaust administrative remedies and granting, in part, summary judgment to Appellees. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Huell v. Ozmint, No. 1:09-cv-01613-HFF, 2010 WL 3257710 (D.S.C. Aug. 16, 2010). We deny Appellees’ motion to strike Huell’s reply brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.